                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MICHAEL A. TUCK,                               )
                                               )
      Plaintiff,                               )
                                               )
                    v.                         ) 1:18-cv-00212-JDL
                                               )
CITY OF GARDINER POLICE                        )
DEPARTMENT, et al.,                            )
                                               )
      Defendants.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      United States Magistrate Judge John H. Rich III filed his Recommended

Decision (ECF No. 56) with the Court on December 23, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b), regarding dismissal of the

complaint as to David Timms for lack of service. The time within which to file

objections has expired, and no objections have been filed. The Magistrate Judge

provided notice that a party’s failure to object would waive the right to de novo review

and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision and determine that no further proceeding is

necessary.
      It is therefore ORDERED that the Recommended Decision (ECF No. 56) of

the Magistrate Judge is hereby ACCEPTED and the complaint is dismissed without

prejudice as to Defendant David Timms.



      SO ORDERED.

      Dated this 6th day of February, 2020.

                                                /s/ Jon D. Levy
                                         CHIEF U.S. DISTRICT JUDGE
